1.	Claims 1-2, 4-11, 13 and 15-16 are allowed. 
2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20190149306 and 9510331 either individually or in combination fail to teach a user equipment (UE) configured to transmit an uplink channel in a wireless communiction system, the UE comprising: a transceiver for transmitting and receiving a radio signal; at least one processor; and at least one memory operatively coupled  to the at least one processor and storing instructions that, when executed by wherein  the at least one processor, control the UE, also an apparatus configured to transmit  an uplink channel in a wireless communication system, the apparatus comprising; at least one processor; andat least one memory operatively coupled to the at least one processor and storinginstructions that, when executed by the at least one processor, performs operation comprising and a method of transmitting an uplink channel by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station, downlink control information including a code pointmapped to one of candidate values for a timing offset value for transmission of an uplink data channel to which channel state information(CSI) reporting or  transmission of uplink data is allocated; andtransmitting the uplink data channel to the base station, based on the timingoffset value determined by the code point included in the downlink control information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/DIANE L LO/Primary Examiner, Art Unit 2466